 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 6
     Attorney for Plaintiff, STANLEY K. ANTHORY JR.
 7
                    IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE DISTRICT OF NEVADA
 9
                                             )   Case No. 2:18-cv-01131-RFB-GWF
10   STANLEY K. ANTHORY JR.,                 )
                                             )
11
                                             )
                          Plaintiff,         )
                                             )   STIPULATION AND ORDER
12   v.                                          DISMISSING ACTION WITH
                                             )   PREJUDICE
13
                                             )
     TRANS UNION, LLC,                       )
14                        Defendants.        )

15

16         Plaintiff STANLEY K. ANTHORY JR. and Defendant TRANS UNION,
17   LLC hereby stipulate and agree that the above-entitled action shall be dismissed
18   …

19   …

20
     …
     …
21
     …
22
     …
23
     …
24
     …
25

26
                                         Page 1 of 2
27

28
 1   with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2). Each party shall bear
 2   its own attorney's fees, and costs of suit.
 3          Dated:              October 15, 2018
 4

 5

 6
      By:                                          By:
      /s/David H. Krieger, Esq.                    /s/Jason G. Revzin, Esq.
 7
      David H. Krieger, Esq.                       Jason G. Revzin, Esq.
 8    Nevada Bar No. 9086                          Nevada Bar No. 8629
      HAINES & KRIEGER, LLC                        LEWIS BRISBOIS BISGAARD $
 9
      8985 S. Eastern Avenue                       SMITH, LLP
10    Suite 350                                    6385 S. Rainbow Blvd Suite 600
      Henderson, Nevada 89123                      Las Vegas, NV 89118
11    Attorney for Plaintiff                       Attorney for Defendant
12

13

14                                          ORDER
15
                                              IT IS SO ORDERED
16

17                                           __________________________
                                             ____________________________
18
                                             RICHARD     F. BOULWARE,
                                             UNITED STATES       DISTRICT II JUDGE
                                             United States District Court
19                                                     October 17, 2018.
                                             DATED: ____________________
20

21

22

23

24

25

26
                                            Page 2 of 2
27

28
